Case 19-00730-5-JNC        Doc 614 Filed 12/23/19 Entered 12/23/19 15:27:41                Page 1 of 5




                            UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF NORTH CAROLINA
                                  GREENVILLE DIVISION

  In Re:
                                                                 Case No. 19-00730-5-JNC
  CAH ACQUISITION COMPANY #1, LLC,
  d/b/a Washington County Hospital,                                     Chapter 11

                 Debtor.



       BANKRUPTCY ADMINISTRATOR’S RESPONSE TO COURT’S SHOW CAUSE
                      ORDER OF DECEMBER 17, 2019
        Now comes the Bankruptcy Administrator and herewith responds to the Order to Show
     Cause issued by the court on December 17, 2019:
          1. This case was initiated as an involuntary chapter 7 by Washington County, Medline
     Industries and Dr. Robert Venable on February 19, 2019. Subsequently and with the consent
     of the petitioning creditors, CAH Acquisition Company #1, LLC d/b/a Washington County
     Hospital converted its case to a voluntary Chapter 11 on March 21, 2019. On March 29,
     2019, the court appointed Thomas W. Waldrep, Jr. as chapter 11 trustee (“Trustee”). At the
     time of the appointment of the Trustee, the hospital was closed, and necessary emergency
     services were suspended.
         2. The Trustee reopened the hospital in May and retained the services of Affinity
     Healthcare Partners, a management company to operate the hospital on May 13, 2019.
     According to the monthly operating reports filed in this case, the hospital has, until recently,
     been able to maintain its operations and generate the necessary cash flow to pay essential
     expenses, including payroll. The October monthly operating report shows that the Debtor’s
     disbursements exceeded its receipts, but it had $1,529,721 in current (30 days or less)
     receivables and that it was current on its operational accounts payable. The total receivables
     90 days or less is $2,685,440. No DIP financing was required in order to maintain the
     hospital until December.
         3. On December 13, 2019, Affinity was not able to make payroll to the staff of the
     hospital. On December 17, 2019, the court issued a show-cause order to determine whether
     the case should be dismissed, converted or administrative sanctions issued for the failure of
     the Trustee to make payroll to the hospital staff. The court conducted a hearing on December
     19, 2019, on the show cause and heard from several witnesses from the hospital regarding the
     conditions of the hospital and efforts being undertaken by Affinity to expand services and
     shore up operations. The court continued the hearing until December 30, 2019.
        4. On December 23, 2019, the Trustee filed an emergency motion to obtain approval of
     DIP financing in the amount of $525,000 to permit the Debtor to pay the December 13
Case 19-00730-5-JNC          Doc 614 Filed 12/23/19 Entered 12/23/19 15:27:41                       Page 2 of 5




    payroll and to pay the payroll due on December 27, 2019. No hearing has been conducted on
    this motion as of the time of this response.
        5. Washington County is a critical access hospital and serves an economically
    disadvantaged and medically underserved area of Northeastern North Carolina. As noted in
    the Patient Care Ombudsman report filed on December 16, 2019, the nearest trauma center is
    55 miles away. According to testimony of staff members offered at the hearing on December
    19, the previous closure of the hospital may have resulted in premature deaths of individuals
    who were unable to receive emergency care in a timely fashion. In addition, highway signs
    direct visitors to the hospital in Plymouth for emergency cases.
         6. On December 19, four witnesses who are currently staff members at the hospital
    provided testimony to the court. Many of the witnesses had been at the hospital for more
    than a decade and had worked for prior management companies. All the witnesses described
    the efforts of Affinity to expand the hospital’s services to the community and spoke
    positively of the working environment under the current management of the hospital. In the
    view of the Bankruptcy Administrator, the staff exhibited a commitment to making the
    hospital a success and were eloquent in their testimonies on the close-knit relationship with
    their fellow staff members and the importance of the hospital to the community. The
    witnesses also offered testimony that the lab and radiology services being provided to the
    medical community in the area are the sole source of these services in the area.
         7. The Patient Care Ombudsman visited the hospital on November 21, 2019. Her report
    was filed on December 16, 2019, Within the report, the ombudsman noted the issues with the
    billing software with which the court is familiar as well as facilities repairs which have been
    made. The ombudsman concluded that the hospital was operating properly, and patients are
    receiving appropriate care.
        8. Trustee Efforts to Address Payroll: The Trustee has been aware of the cash flow
    problems at the hospital and has been actively engaged in obtaining interim financing to
    assist Affinity in covering payroll. 1 Several lenders were located but backed out at the last
    minute. Literally within hours of the deadline for issuing payroll checks, the Trustee had a
    good faith belief that a lender was willing to make a loan to Affinity Health Partners to cover
    the payroll due on December 13. By the time the Trustee was made aware that there was no
    loan to be made, it was too late to obtain alternative funding. The Trustee notified the BA
    immediately on the afternoon of December 13 (a Friday) and indicated that his efforts to
    locate funding were continuing. It is apparent that on December 13, 2019, the Trustee was
    presented with a Hobson’s choice of closing the hospital immediately or allowing the staff to
    work without pay in the hope of locating financing to cover the payroll. The BA was of the
    belief that so long as some hope remained that such financing could be procured, it was
    appropriate for the hospital to continue to remain open.


    1
      Staff at Washington Regional Medical Center are considered employees of Affinity Health Partners under the
    management agreement. As a result, the Trustee was assisting Affinity with finding a loan rather than a DIP
    loan to the Debtor.
Case 19-00730-5-JNC       Doc 614 Filed 12/23/19 Entered 12/23/19 15:27:41              Page 3 of 5




        9. Subsequent to the court’s emergency status conference on Tuesday, December 17,
    Washington County Board of Commissions gave preliminary approval for a bridge loan to
    fund payroll while the sale of the hospital was concluded. The loan carried certain conditions
    and as of December 19, these conditions had not yet been met. Upon information and belief,
    representatives of Affinity, the County and the Trustee were working on meeting these
    conditions even as the Trustee explored alternative funding sources.
        10. At the December 19 hearing, the President of Affinity Health Partners, Mr. Frank
    Avignone, appeared and testified regarding the current financial circumstances of the
    hospital. According to Mr. Avignone, there is a payroll due every two weeks of $210,000.
    He testified that there were approximately 1200 reimbursement claims in the amount of
    approximately $450,000 that are “processing”. The root of the problem in Mr. Avignone’s
    view is the failure of the third-party administrator, Wisconsin Physician Services, to process
    the claims in a timely fashion. There is also a Medicaid cost report for $900,000 that has
    been submitted for payment. Mr. Avignone testified that the payment of either of these
    amounts would resolve the cash flow crunch and enable the hospital to make its December
    payrolls.
        11. Mr. Avignone further testified that he was prepared to put his house up for collateral
    to obtain the necessary funds to make payroll and that he has established and funded an
    emergency fund for employees in distress to access which would not have to be repaid if
    employees are paid.
        12. The BA believes that it would not be in the best interests of the community,
    Washington County or the creditors for the court to dismiss or convert this case if an
    alternative source of funding for the missed payroll can be found. Presently a motion for
    emergency DIP financing awaits action by this court. If this loan is made, the immediate
    payroll needs of the hospital will be met. The BA does not underestimate the seriousness of
    the missed payroll considering the history of this and other CAH hospitals and does not
    condone non-payment of employees. However, it appears to the BA from the evidence
    before the court that the Trustee and Affinity Health Partners have acted in good faith and
    have made every effort to ensure that the needs of the hospital are met while the Trustee is
    working to sell the hospital. As a result, the BA opposes any administrative sanction against
    the Trustee or Affinity at this juncture.
       13. If a funding source for the payroll and other expenses is not approved, the BA
    suggests that the court allow interim measures to reduce the expenses of operation of the
    hospital in a methodical manner to minimize the adverse impact on the community.
Case 19-00730-5-JNC     Doc 614 Filed 12/23/19 Entered 12/23/19 15:27:41             Page 4 of 5




       Respectfully submitted, this the 23rd day of December 2019.
                                                          /s/ Marjorie K. Lynch
                                                          Marjorie K. Lynch
                                                          Bankruptcy Administrator
    434 Fayetteville Street, Suite 640
    Raleigh, North Carolina 27601
    (919) 334-3885
    marjorie_lynch@nceba.uscourts.gov
    State Bar No. 13894
Case 19-00730-5-JNC      Doc 614 Filed 12/23/19 Entered 12/23/19 15:27:41                Page 5 of 5




                                  CERTIFICATE OF SERVICE


        I, Marjorie K. Lynch, of 434 Fayetteville Street, Suite 640, North Carolina, 27601,
    certify:

       That I am, and at all times hereinafter mentioned was, more than eighteen (18) years of
    age.

        That on this day, I served copies of the foregoing document electronically upon the
    following via electronic mail:

        Rayford K. Adams, III
       Spilman Thomas & Battle, PLLC
       110 Oakwood Dr., Suite 500
       Winston-Salem, NC 27103
        Jason L. Hendren
        Hendren Redwine & Malone, PLLC
        4600 Marriott Drive, Suite 150
        Raleigh, NC 27612

        Thomas W. Waldrep, Jr.
        Waldrep LLP
        101 S. Stratford Road, Suite 210
        Winston-Salem, NC 27104


       I certify under penalty of perjury that the foregoing is true and correct.

       Dated this the 23rd day of December 2019.

                                                              /s/ Marjorie K. Lynch
                                                              Marjorie K. Lynch
                                                              Bankruptcy Administrator
                                                              434 Fayetteville Street, Suite 640
                                                              Raleigh, North Carolina 27601
                                                              (919) 334-3885
